—Order, Supreme Court, New York County (Marjory Fields, J.), entered on or about January 9, 2001, which directed *201defendant to pay plaintiff, inter alia, $8,000 a month for temporary maintenance and $25,000 for interim counsel fees, unanimously affirmed, without costs.
We decline to disturb the award, there being no showing of either exigent circumstances or a failure by the motion court to properly consider the factors specified in Domestic Relations Law § 236 (B) (6) and § 237 (a). Traditionally, an aggrieved party’s remedy for any perceived inequities in the award has been a speedy trial (see, Anonymous v Anonymous, 241 AD2d 353; Charpie v Charpie, 271 AD2d 169, 171-172). Nowadays, if a pendente lite award is found at trial to be excessive, the court can remedy the inequity by appropriate adjustment in the equitable distribution award. Concur — Sullivan, P. J., Williams, Mazzarelli, Wallach and Rubin, JJ.